Citation Nr: 1609241	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  07-18 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent from June 13, 2003 to April 13, 2014, and in excess of 20 percent after April 14, 2014, for left knee residuals from anterior cruciate ligament reconstruction (left knee residuals).

2.  Entitlement to a rating in excess of 10 percent from April 6, 2006 to October 3, 2011, and in excess of 10 percent after December 1, 2011, for left knee degenerative arthritis (left knee arthritis).
	
3.  Entitlement to a rating in excess of 10 percent from October 15, 2010 to October 4, 2011, for a right knee meniscal tear (right knee residuals).

4.  Entitlement to a rating in excess of 10 percent from February 1, 2012 to June 7, 2012, for right knee residuals.

5.  Entitlement to a rating in excess of 10 percent from August 1, 2012 to August 17, 2012, for right knee residuals.

6.  Entitlement to an initial rating in excess of 10 percent from April 30, 2011 to August 17, 2012, for right knee degenerative arthritis (right knee arthritis).

7.  Entitlement to a rating in excess of 60 percent after August 1, 2014, for a total right knee replacement.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active naval service from January 1980 to January 1996.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

During the pendency of the appeal, rating decisions awarded temporary total evaluations due to the need for post-surgical convalescence for the Veteran's left and right knees from October 4, 2011 to November 30, 2011, October 4, 2011 to January 31, 2012, from June 8, 2012 to July 31, 2012, and from August 17, 2012 to July 31, 2014.  The Veteran continues to seek higher ratings for the periods outside these temporary total evaluation periods.  

In February 2014, the Board remanded the Veteran's claims for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  

The issues of entitlement to a rating in excess of 10 percent from June 13, 2003 to April 13, 2014, and in excess of 20 percent after April 14, 2014, for left knee residuals and entitlement to a rating in excess of 10 percent from April 6, 2006 to October 3, 2011, and in excess of 10 percent after December 1, 2011, for left knee arthritis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has not been shown to have moderate right knee instability, or worse, during any period in which she was not receiving a total temporary rating.

2.  From April 30, 2011 to August 16, 2012, the Veteran's right knee arthritis did not result in occasional incapacitating episodes.

3.  After August 1, 2014, the Veteran's total right knee replacement is assigned the maximum rating authorized under Diagnostic Codes 5055; and the Veteran's symptoms do not approximate loss of use of the Veteran's right leg.

4.  The evidence of records shows that the Veteran underwent surgery on the meniscus in her right knee.


CONCLUSIONS OF LAW

1.  From October 15, 2010 to October 4, 2011, the criteria for a rating in excess of 10 percent for the Veteran's right knee residuals have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5256-5262 (2015).

2.  From February 1, 2012 to June 7, 2012, the criteria for a rating in excess of 10 percent for the Veteran's right knee residuals have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5256-5262 (2015).

3.  From August 1, 2012 to August 16, 2012, the criteria for a disability rating in excess of 10 percent for the Veteran's right knee residuals have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5256-5262 (2015).

4.  From April 30, 2011 to August 17, 2012, the criteria for a disability rating in excess of 10 percent for the Veteran's right knee arthritis have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5010 (2015).

5.  Since August 1, 2014, the criteria for a disability rating in excess of 60 percent for the Veteran's total right knee replacement have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5055 (2015).

6.  The criteria for a rating for 10 percent rating for right knee removal of semilunar cartilage have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5259 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor her representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records, private treatment records, and Social Security Administration (SSA) records have all been obtained.  The Veteran was also offered the opportunity to testify at a hearing before the Board, but she declined. 

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners provided the information necessary to rate the service connected disabilities on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor her representative has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Increased Ratings

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995).

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.

Right Knee Disabilities

The Veteran filed her claim for an increased rating for her right knee on October 15, 2010.  She is assigned a 10 percent rating under Diagnostic Code 5257 for residuals of her meniscus tear in her right knee from October 20, 2010 to October 4, 2011, from February 1, 2012 to June 7, 2012, and from August 1, 2012 to August 16, 2012.  Additionally, in September 2011, she was granted an additional 10 percent rating for right knee arthritis under Diagnostic Code 5262-5010 from April 30, 2011 to August 17, 2012.  Finally, she is assigned 60 percent rating for a total right knee replacement under Diagnostic Code 5055 after August 1, 2014.  

The Veteran's medical record shows that just prior to her claim for an increased rating, in September 2010 she had normal knee strength and range of motion.

At an April 2011 VA examination, the Veteran reported knee weakness, stiffness, swelling, heat, redness, giving away, lack of endurance, locking, fatigability, tenderness, subluxation, and pain.  She also reported having flare-ups as often as four times per week for up to 15 minutes per occurrence.  She further reported that she had difficulty with walking, standing, and climbing stairs.  She had right knee flexion to 90 degrees with pain and extension to 0 degrees.  Repetitive testing did not result in any additional limitations.  While her right knee was tender, she had no edema, instability, abnormal movements, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, subluxation, locking pain, or crepitus.  While she had slight right knee anterior and posterior cruciate ligament instability, she had no medial collateral ligament, lateral collateral ligament, medial meniscus, or lateral meniscus instability.

In April 2012, she reported continued knee pain.  In August 2012, she had a right knee total arthroplasty.  In April 2013, she underwent removal of the right knee total arthroplasty and had placement of a spacer.

At an April 2014 VA examination, the Veteran reported having flare-ups after walking more than five to ten minutes, prolonged sitting, any knee flexion beyond 15 to 20 degrees, or any twisting that involved the knee.  She had right knee flexion to 70 degrees with pain at 15 degrees, extension to 10 degrees with pain at 15 degrees, and reduced 2/5 right knee strength.  She was unable to perform repetitive testing due to pain.  She had right knee pain to palpitation.  The examiner indicated that her right knee resulted in functional loss that included less movement than normal, weakened movement, excess fatigability, pain on movement, swelling, instability of station, disturbance of locomotion, and interference with sitting, standing and weight-bearing.  The examiner was unable to perform right knee stability tests due to pain.  She had no right knee instability or patellar subluxation or dislocation.  She had a history of having shin splints, but she had no current symptoms.  The examiner indicated that she had right meniscal tears and had undergone a meniscectomy in 1997.  The examiner indicated that the Veteran had right knee joint replacement surgeries in 2010, 2012, and 2013 with residuals that included weakness, pain, and limited range of motion.  The examiner noted that she used a walker constantly and a cane occasionally. 

Diagnostic Code 5257 evaluates recurrent subluxation or lateral instability of a knee, and assigns a 10 percent disabling for a slight impairment, 20 percent disabling for a moderate impairment, and 30 percent disabling for a severe impairment.  Diagnostic Code 5257 is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

At the April 2011 VA examination, the Veteran had no signs of instability of subluxation.  Despite the record not demonstrating any subluxation or lateral instability.

Diagnostic Codes 5258 and 5259 evaluate semilunar cartilage, which is synonymous with the meniscus.  A 10 percent rating is assigned for removal of the meniscus under Diagnostic Code 5259.  A 20 percent rating is assigned for dislocated meniscus with frequent episodes of "locking," pain and effusion into the joint under Diagnostic Code 5258.

The April 2014 VA examiner indicated that the Veteran had undergone a meniscectomy, which is removal of the meniscus, in 1997.  As such, the Veteran is entitled to a 10 percent rating under Diagnostic Code 5259 from October 15, 2010, the date she filed her claim for an increased rating.

Diagnostic Code 5010 directs that consideration be given to whether there is limitation of motion caused by the degenerative joint disease.  Under 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 (limitation of knee flexion and extension respectively) provide that a noncompensable rating may be assigned where knee flexion is limited to 60 degrees or knee extension is limited to 5 degrees.  A compensable (10 percent) rating is assigned for flexion limited to 45 degrees or extension limited to 10 degrees.  A 20 percent rating is assigned for flexion limited to 30 degrees or extension limited to 15 degrees. 

At the April 2011 VA examination, she had flexion to 90 degrees with pain and extension to 0 degrees without pain.  Repetitive testing resulted in no additional limitations.  As such, the Veteran did not meet a compensable rating under either Diagnostic Code 5260 or 5261, and a 10 percent rating was assigned under Diagnostic Code 5262-5010 for pain with flexion range of motion.  As the record does not demonstrate additional limitations in range of motion, a rating in excess of 10 percent is not warranted under Diagnostic Codes 5010, 5260, or 5261 prior to August 17, 2012.  The Veteran's right knee extension was full at the 2011 VA examination and the right knee flexion does not warrant a compensable rating, and the right knee extension would not warrant a compensable rating prior to 2014.

The Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

While the Veteran has been shown to experience right knee pain, the Court has held that even if range of motion was slightly limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  Here, the Veteran retained flexion and extension in excess of what would be required for a 10 percent rating.  The Veteran did for example show pain but she was nevertheless able to full extension, suggesting that she was not functionally limited by the pain.  As such, there is no basis for a rating in excess of 10 percent under Diagnostic Codes 5260 and 5261.

Diagnostic Code 5055 provides for a 100 percent rating for one year following implantation of prosthesis.  A 60 percent rating is assigned for chronic residuals consisting of severe painful motion or weakness in the affected extremity.

The Veteran underwent a total right knee replacement in on August 17, 2012, and assigned a 100 percent rating under Diagnostic Code 5055 through July 31, 2014.  On August 1, 2014, she was assigned a 60 percent rating for a total right knee replacement residuals under Diagnostic Code 5055, which is the maximum rating allowed under this diagnostic code.

Of note, a schedular evaluation greater than 60 percent is prohibited by the "amputation rule," found in 38 C.F.R. § 4.68, which prohibits the assignment of a combined rating for disabilities of an extremity higher than the rating for the amputation at the elective level, were amputation to be performed.  Amputation at the elective level would be at thigh level, middle or lower thirds.  Amputation at that level warrants only a 60 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5165.  As such, the Veteran cannot receive a higher rating for her replaced right knee than for an amputated leg.  Accordingly, a schedular rating in excess of 60 percent for the Veteran's service-connected right knee residuals is not warranted after August 1, 2014.

As for the other applicable diagnostic code, Diagnostic Code 5256 evaluates ankylosis of the knee.  The record contains no evidence of right knee ankylosis.  Therefore, this Diagnostic Code is not applicable. 

As described, the criteria for a schedular rating of 10 percent under Diagnostic Code 5259 has been met and her claim is granted.  However, the criteria for schedular ratings in excess of those assigned for the Veteran's right knee arthritis and right knee residuals have not been met and her claims are denied. 

Extraschedular Considerations

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration.  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court has clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

Regarding the Veteran's right knee disabilities, the evidence suggests that the symptomatology is reasonably contemplated by the schedular rating criteria discussed above.  The Veteran's right knee disabilities were applied to the applicable rating criteria, general counsel opinions, and case law.  Although the Diagnostic Codes allows for higher ratings than those assigned, the Board fully explained why higher ratings were not warranted.  Moreover, there is simply no allegation that the Veteran's right knee disabilities are unique or unusual in any way.  There is no question that the Veteran experiences symptoms from her right knee disabilities which include pain, less movement than normal, weakened movement, excess fatigability, swelling, instability, disturbance of locomotion, and interference with sitting, standing and weight-bearing, which results in her requiring use of a cane or walker, but such symptoms, while not specifically enumerated is considered in the schedular ratings that are assigned, as the Board is required to consider functional limiters such as pain in assessing orthopedic injuries.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).

To the extent the Veteran uses a cane or walker, such would be expected if a person was experiencing significant pain or instability in a joint of the lower extremity.  That is, it is not a unique or unusual result of lower extremity disabilities.  It may signal that a disability is more severe when a person requires the use of a cane or a walker, but the use of the cane or a walker is required because the symptoms of the disability have increased.  Furthermore, the use of a cane or walker is not a "symptom" of the Veteran's right knee disabilities; rather, it is the result of right knee symptoms such as pain and instability.  In other words, the Veteran uses a cane or a walker because of pain and instability in her right knee, but pain and instability are symptoms that are specifically contemplated by the schedular rating criteria.  Here, there are higher schedular ratings that would take into account increased pain and/or instability.  As such, even though the Veteran uses a cane and a walker, and has trouble with sitting, standing and weight-bearing, the schedular rating criteria reasonably describe her symptomatology. 

As such, the schedular rating criteria reasonably describe the symptoms caused by the Veteran's service-connected right knee disabilities on appeal, and therefore referral for consideration of an extraschedular rating is not warranted.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Here, the Veteran was awarded TDIU by a March 2014 rating decision effective October 20, 2010.  The Veteran has not specifically alleged since that she is unemployable on account of any of her service-connected right knee disabilities on appeal.  Thus, the Board finds that Rice is inapplicable 
ORDER

A rating in excess of 10 percent under Diagnostic Code 5257 prior to August 17, 2012 is denied.

An initial rating in excess of 10 prior to August 17, 2012, for right knee arthritis is denied.

A rating in excess of 60 percent after August 1, 2014, for a total right knee replacement is denied.

A 10 percent rating for right knee removal of semilunar cartilage is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

Regarding the claims for increased ratings for the Veteran's left knee disabilities, the Board notes that the Veteran recently submitted evidence showing she underwent a left knee replacement surgery in September 2015.  She should be evaluated consistent with the rating schedule.

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the left knee replacement claim.  

2.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


